131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael H. NOWIK, Appellant,v.STATE of North Dakota;  Heidi Heitkamp, Attorney General;David D. Hagler, Assistant Attorney General;  James Vukelic,Solicitor General;  Greg Schlosser, Gaming Investigator;North Dakota Gaming Commission, Unknown Director of agentJane Doe;  North Dakota State Hospital;  Dennis B. Kottke,M.D.;  Joseph Belanger, M.D.;  Vickie Klein, Social Worker;University of North Dakota, Athletic Association;  BruceGrinsteinner, Site Manager;  Stark County, ND;  Owen Mehrer,State's Attorney;  Tom Henning, Assistant State's Attorney;Maurice Hunke, District Judge;  Ronald Hilden, DistrictJudge;  Irene Nelson, Veterans Service Officer;  CeciliaStraub, Veterans Service Secretary;  Kent Mischel,Custodian;  James Rice, Sheriff;  City of Dickinson;  DuaneWolf, Police Chief;  Chuck Rummel, Lieutenant;  ParagonBowl, Inc.;  Richard Mueller;  John Mueller;  Walter Fuchs;Curt Fuchs;  Les Schmidt;  Frank Roll;  Skip Waldera;William Lengowski;  Pat Wanner;  Wheeler Wolf Law Firm;Arnold V. Fleck, Attorney;  Dickinson Press, Inc., Appellees.
No. 96-2860.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 14, 1997.Filed:  November 28, 1997.

Appeal from the United States District Court for the District of North Dakota.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Michael H. Nowik appeals the district court's1 dismissal of his sixty-seven page pro se complaint against a multitude of defendants for failure to state a claim.  After a careful review of the record and the parties' submissions, we conclude that the district court's ruling was correct.  The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Patrick A. Conmy, United States District Judge for the District of North Dakota